IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00270-CR
 
Ronald Eddie Duncan,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the County Court at Law No.
3
Montgomery County, Texas
Trial Court No. 03-185426
 

ORDER





 
          This is not our first effort to obtain
Appellant’s compliance to have the clerk’s record necessary for a disposition
of this appeal prepared and filed.  It may well be our last.
          The Court has been provided with a
copy of correspondence from the trial court clerk.  The letter indicates that
the estimated cost for the entire record is $575.  Based on hand-written
comments on the letter, Appellant appears to have responded to the clerk as
follows:  “Please send ‘Evidence for Def’s Offer of Proof’ 7-14-2004 A.D.  The
only other document that I need forwarded to the appellate court is the ‘Waiver
of Right to Counsel’ which was presented to me on 7/12/04 A.D.”
          We have received the two documents
Appellant has specified but we have not received the remainder of the clerk’s
record.  We will be unable to decide this appeal without the remainder of the
clerk’s record.  See Tex. R. App.
P. 34.5.
          Further, there appears to be some
confusion about what Appellant wants in the clerk’s record and what he is
willing to pay for.  The Court understands that Appellant has not paid the
amount estimated by the County Clerk for the preparation of the record which
would include all the documents necessary to decide this appeal.  Again, the
amount requested by the clerk was $575.
          Appellant is ordered to pay the requested
$575, obtain a receipt from the County Clerk’s office, and submit a copy of
that receipt to this Court within 30 days from the date of this order.  If the
copy of the receipt is not timely received by this Court, the appeal will be
dismissed.  Tex. R. App. P.
37.3(b).
 
                                                                   PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
issued and filed September 27, 2006
Do
not publish